 14324 NLRB No. 4DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1We agree with the judge that the Respondent has failed to showany legitimate interest in denying the Charging Party™s request for
photocopies of the Respondent™s out-of-work lists. Further, although
the Respondent now claims that there are alternative documents or
means by which Albert™s concerns about referrals could be an-
swered, the record does not show that the Respondent proposed to
her at the time she made the request any alternative documents or
means by which she could independently confirm or allay her con-
cerns.2We shall modify the judge™s recommended Order in accordancewith our decision in Indian Hills Care Center, 321 NLRB 144(1996).In its exceptions, the Respondent contends, inter alia, that thejudge™s remedy is unduly burdensome insofar as it requires the Re-
spondent to furnish the Charging Party with photocopies of the out-
of-work lists retroactive to the date she first requested them. The
record, however, contains no evidence on this issue, and we there-
fore leave its resolution to the compliance stage.1Inadvertently, I announced my decision before affording Re-spondent an opportunity to render its closing argument. Belatedly, I
allowed Respondent and the General Counsel a full opportunity to
make closing arguments, which I note focused primarily on the ap-
propriate remedy. Thereafter, I reaffirmed my finding that the Gen-
eral Counsel had established a violation of the Act and took under
submission what would constitute an appropriate remedy. The rem-
edy and my rationale will follow below.Operating Engineers Local Union No. 3 of theInternational Union of Operating Engineers,
AFLŒCIO (Kiewit Pacific Co.) and Cynthia Al-bert. Cases 37ŒCBŒ1253 and 37ŒCBŒ1262July 24, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn March 20, 1997, Administrative Law Judge Mi-chael D. Stevenson issued the attached bench decision.
The Respondent filed exceptions, a supporting brief,
and an answering brief, and the General Counsel filed
cross-exceptions, a supporting brief, and an answering
brief.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs and has decided to affirm the judge™s rul-
ings, findings,1and conclusions and to adopt the rec-ommended Order as modified.2ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below, and orders that the Respondent, Oper-
ating Engineers Local Union No. 3 of the International
Union of Operating Engineers, AFLŒCIO, its officers,
agents, and representatives, shall take the action set
forth in the Order as modified.1. Substitute the following for paragraph 2(b).
‚‚(b) Within 14 days after service by the Region,post at its business offices and meeting halls copies of
the attached notice marked ‚Appendix B.™3Copies ofthe notice, on forms provided by the Regional Director
for Region 20, after being signed by the Respondent™s
authorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to members are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-tices are not altered, defaced, or covered by any othermaterial.™™2. Substitute the following for paragraph 2(c).
‚‚(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.™™Jill M. Hawken, Esq., for the General Counsel.Lawrence B. Miller, Esq., of Alameda, California, for theRespondent.BENCH DECISIONSTATEMENTOFTHE
CASEMICHAELD. STEVENSON, Administrative Law Judge. Thiscase was heard in Honolulu, Hawaii, on February 27, 1997.
The central issue in the case concerned whether Respondent
Union failed to permit Charging Party Cynthia Albert access
to and the opportunity to examine and photocopy hiring hall
records for those classifications in which Albert was reg-
istered. At the conclusion of the case, I rendered a bench de-
cision in favor of the General Counsel, finding that she had
established a violation of Section 8(b)(1)(A) of the Act as al-
leged.1The bench decision was rendered pursuant to the GeneralCounsel™s request, over Respondent™s objection, and pursuant
to Section 102.35(a)(10) of the Board™s Rules and Regula-
tions. In accordance with Section 102.45 of the Board™s
Rules and Regulations, I certify the accuracy of, and attach
as ‚‚Appendix A,™™ the pertinent portions of the trial tran-
script (pp. 91Œ96 and 110Œ118).In conclusion, I note that Respondent admitted that KiewitPacific Co. is an employer with a place of business in
Kapolei, Hawaii, where it engages in the construction busi-
ness and that the Employer is, for all times material to the
case, engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act. Respondent also admitted that,
for all times material to the case, it is a labor organization
within the meaning of Section 2(5) of the Act, and that it
operates an exclusive hiring hall. There is no issue regarding
Albert™s status as a bona fide registrant at Respondent™s hir-
ing hall.CONCLUSIONOF
LAWBased on the record, I find that Respondent violated theAct as alleged in the amended complaint, that Respondent™s
defenses: (1) that the information sought by Albert could be
used for purposes other than those asserted by Albert; (2)
that the information would be ineffective to achieve Albert™s
asserted goals; and (3) that production of the information
sought would be unduly burdensome, are defenses lacking inVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00014Fmt 0610Sfmt 0610D:\NLRB\324.003APPS10PsN: APPS10
 15OPERATING ENGINEERS LOCAL 3 (KIEWIT PACIFIC CO.)2The General Counsel has requested that Respondent be ordered,on a monthly basis, to print out a list of names for all classifications
in which person are registered at the hiring hall and to keep and
maintain the list for a year. Respondent contends that its hiring hall
records are kept on a computer, that they are subject to variable de-
grees of change on a daily basis, and that a monthly printout to be
saved for a year would be unduly expensive, burdensome, and im-
practical. I agree with Respondent and adopt its arguments as my
rationale and decline to recommend such a condition to the standard
Board Order.3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™merit in the context of this case and they are rejected. Theviolations found here affect commerce within the meaning of
Section 2(2), (6), and (7) of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I shall recommend that Respondent be
ordered to cease and desist and to take certain affirmative ac-
tion designed to effectuate the policies of the Act. Specifi-
cally, I shall recommend that Respondent be ordered to
honor the Charging Party™s request for photocopies of refer-
ral records.On these conclusions of law, and on the entire record, Iissue the following recommendedORDERThe Respondent, Operating Engineers Local Union No. 3of the International Union of Operating Engineers, AFLŒ
CIO, its officers, agents, and representatives, shall1. Cease and desist from(a) Arbitrarily denying requests for photocopies of referralrecords from employees who are registered for referral in
certain classifications from its exclusive hiring hall and who
reasonably believe they have been improperly denied refer-
rals.(b) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed them by
Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Honor Cynthia Albert™s prospective request for photo-copies of referral records in relevant classifications on pay-
ment of reasonable costs for those photocopies or, alter-
natively, allow her to photocopy those records, and to the ex-
tent feasible, honor Albert™s request for photocopies of refer-
ral records in relevant classifications, on payment of reason-
able costs for those photocopies retroactive to the date first
requested by Albert.2(b) Post at its facility in Honolulu, Hawaii, copies of theattached notice marked ‚‚Appendix B.™™3Copies of the no-tice, on forms provided by the Officer-in-Charge for Sub-
region 37, after being signed by Respondent™s authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
members are customarily posted. Reasonable steps shall betaken by the Respondent to ensure that the notices are notaltered, defaced, or covered by any other material.(c) Notify the Officer-in-Charge in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIX A[Certain errors in the transcript are noted andcorrected.]91(Witness excused.)ADMINISTRATIVELAWJUDGESTEVENSON: All right. Areyou resting on rebuttal?MS. HAWKEN: Yes, Your Honor.ADMINISTRATIVELAWJUDGESTEVENSON: Any sur rebut-tal?MR. MILLER: No, Your Honor.ADMINISTRATIVELAWJUDGESTEVENSON: All right. Thisbrings us to the close of the hearing and I have been asked
to issue a bench decision, which I am prepared to do. I have
tried to review some of the prior bench decisions to get a
flavor or exactly how they operate and I haven™t been able
to find one that is a CB type decision. Most of them have
to do with CA cases where there™s one or more alleged
discriminatees. But, I™m going to begin my remarks by allud-
ing to the law. And then, I™ll move from that into the facts
that I find.In the International Brotherhood of Boilermakers™ casewhich is published at 318 NLRB 205, the Board statesŠMS. HAWKEN: Excuse me, Your Honor, Court Reporter?COURTREPORTER: Excuse me. I want to go ahead andswitch these over. Okay.ADMINISTRATIVELAWJUDGESTEVENSON: The Boardstates what could be called Hornbook law. A union violates
Section 8(b)(1)(A) when it arbitrarily denies a member™s re-
quest for job referral information when that request is reason-
ably directed toward ascertaining whether the member has
been fairly92treated with respect to obtaining job referrals. In a footnoteto that decision which is footnote 2, the Board goes on to
say that we believe that the right to photocopy is a corollary
to the right of access to referral records.So, that is my starting point in this case. I also note thecase of Iron Workers Local 227. I™m sorry. Iron WorkersLocal 27, sorry, which is at 313 NLRB 215, ‚‚Union mustcopy and furnish the referral information to the employee.™™
That™s at page 218 of the JD. Now, in that case, the union
said the reason we didn™t give the information out was be-
cause we were concerned that the telephone numbers that
were on the out of work list would somehow leave the reg-
istrants open to unwelcome sales solicitation.And the Board rejected that contention or that defense andsaid that the registrant™s right outweighs that speculation. Fi-
nally, in Teamsters Local 282 (General Contractors), whichis published at 280 NLRB 733 at 735, the Board said that
the employee is entitled to access to job referral lists to de-
termine his relative position in order to protect his, or I
would submit her, referral rights.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00015Fmt 0610Sfmt 0610D:\NLRB\324.003APPS10PsN: APPS10
 16DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Now, in this case, I find that for some reason, in late1995, Ms. Albert had reason to believe, whether she heard
it from another member is really not important because I find
that there™s no evidence in this case to support any conten-tion that Ms. Albert was acting in bad faith or for political
reasons.93There just is no information at all to support that contention.So, in late 1995, she began to consider whether she was
being fairly treated on the out of work list.She made a number of visits, thereafter, which, for ourpurposes here, culminated in one or more visits, during April
1996, to the exclusive hiring hall, all operated by this Re-
spondent. After requesting the out of work lists that pertain
to her multiple registrations numbering somewhere between
seven and nine, and being refused on one occasion pending
an opportunity by the dispatcher to speak with his superiors,
and then, she returned and the dispatcher forgot to check
with his superiors. Came back again, only to be shown some
information.Now, there™s a little uncertainty in my mind exactly whatshe was shown. But, I don™t have to really get into that be-
cause she was entitled to be shown the out of work lists for
her seven to nine registrations and, whatever she was shown,
that was not it. So, whether she was shown that, as the Re-
spondent contends, with the caveat that she could not make
any notes or could not take the information out of the office,
even if I were to credit that testimony, that would not be suf-
ficient at all and would not comply with Board law.I also want to say a word about the dispatcher here, who,like all of us, would be concerned with the way he™s per-
forming his job. He doesn™t want to do anything that would
put himself94in a bad light, just as I would be concerned and still do evennow, I find that there was no evidence he was acting in bad
faith. SoŠbut, that finding has nothing to do with the viola-
tion that™s alleged.As a matter of fact, I™ll continue to note that the dis-patcher, John, seemed to go out of his way to suggest to Ms.
Albert that her opportunities for a job referral would be en-
hanced if she were to register for additional classifications
which, apparently, she would not have known about had not
the dispatcher gone out of his way to assist her. Of course,
he didn™t, in my opinion, go far enough because he was act-
ing under orders from his superior and he did not allow her
to make the copies that I find that she requested to make,
and that she would have wanted to take out of the office.There were some questions by Mr. Miller, properly so be-cause he™s a good lawyer. He asked Ms. Albert, what could
she have done with the information if she had received it,
or could she have accomplished what she said that she want-
ed to do. And as I consider that, that reference and that line
of questioning, first of all, I find that to ask an applicant who
was denied that what she was entitled to do, what she could
have done with it, asks her to engage in base speculation.I don™t know thatŠ and she responded in a way that Ithought was most appropriate. She said I™d have to see theinformation and then decide if I could have done anythingwith95it. So, I, myself, don™t know if she could accomplish whatshe set forth to do, if she had been given the information.
But, that would be for her and not for me to decide. I do
not have the competency to reach that.I also want to note for the record that there may be somecases where it is so obvious that a member is not acting in
good faith or is acting for political reasons, or for some other
reason that would not be countenanced by the Board, that
there might be an exception as to when the out of work list
is to be provided. But, I see no evidence in this case that
Ms. Albert should be in a possible exception, if there should
be exceptions.And I haven™t been able to find any Board cases exceptfor one case where the Board did say that the union did not
have to provide the social security numbers and that is pub-
lished at 317 NLRB, number 158. And I apologize, I do not
have the name of that case, but that™s the correct citation.
However, the Board went on to say that the telephone num-
bers, and the names, and the rankings on the out of work list
should be provided.So, I find that the General Counsel has established a primafacie case, that Section 8(b)(1)(A) of the Act has been vio-lated in this case, and I find further, that the Respondent has
not provided sufficient information to rebut the inferences
that flow from the prima facie case. Therefore, I find thatthe violation has been established.96I will recommend the usual cease and desist order. I willrecommend that the notice be posted, as I will prepare a
properly worded notice after I receive the transcript. Now, in
this case, I now advance to the difficult part of the case, dif-
ficult in the actual wording of the order that has been re-
quested by the General Counsel. First of all, I would not ex-
ceed to recommend that the union be ordered to print up an
out of work list every month and then maintain that list in
its files for a year™s time.I don™t know if it™s appropriate to do this in a bench deci-sion, Mr. Miller, but allowing you every right to appeal on
a substantive violation, which you have every right to do
anyway, I would invite your recommendation and some alter-
nativeŠand some alternative way to preserve the theoryŠto
preserve what General Counsel is trying to establish and pre-
serve here without a monthŠwithout doing this every month.
Would you care to make some alternative recommendation
without waiving your right to appeal the substantive violation
or you may wish not to?MR. MILLER: Yes, Your Honor. I would have preferredthe opportunity to give a final argument first and to have
filed a brief. We wereŠLocal 3 did not want a bench deci-
sion and that should be clear from the record because we
were not asked whether or not we wanted a bench decision
and in our conversation, we told you that we were opposed
to a benchVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00016Fmt 0610Sfmt 0610D:\NLRB\324.003APPS10PsN: APPS10
 17OPERATING ENGINEERS LOCAL 3 (KIEWIT PACIFIC CO.)110like I say, 20, there would have been no problem. I think asaŠI guess my concern, again, is the length of the list. If Ms.
Albert were to go tomorrow or some other registrantŠI
guess, there™s two issues. One issue is something that™s per-
spective and the case has not really dealt with huge out of
work lists.ADMINISTRATIVELAWJUDGESTEVENSON: If the orderŠI™m sorry. I didn™t mean to interrupt you, continue sir, sorry.MR. MILLER: I guess Local 3 ought to be willing to pro-vide anything that™s reasonable. The question is what is rea-
sonable and if you™re second, providing a list of 140 names,
to me, does not seem reasonable. Retroactive, I think we
ought to have the obligation toŠI™d say justŠto investigate
any problem that Ms. Albert comesŠthat seems to me the
way to resolve her problems, if any.ADMINISTRATIVELAWJUDGESTEVENSON: All right. Firstof all, after listening to the belated closing arguments due to
my own fault, I now reaffirm the decision that I made be-
fore. Mr. Miller, some of your arguments seem to be con-
tradictory in my mind, respectfully. First of all, you argue
that Hawaii is unique. The list is too long to give out on a
reasonable basis, and you say if it were only 15 or 20 names,
there would be no problem.But, your second argument is that Hawaii is unique be-cause of some continuing hotbed and turmoil of political ac-
tivity.111But, if the list were only 15 or 20 names and that was allthat was going to be provided, that would still leave those
15 to 20 names subject to manipulation for political ends. It
would seem to me.So, that seems somewhat contradictory. So, in any event,I™m not aware of any cases that would look to the length of
the list and/or to the potential political activity as reasons to
modify the standard Board Rule which I alluded to before.
I tried to carve out the possibility that there may be cases
in the future where someone™s request is so unreasonable, is
so evidently in bad faith that they should not be entitled to
the material.But, I think that all we could do if that were to occur is,as you™ve done in this case, be in contact with the attorney™s
investigators for the NLRB and if a charge should be made
and if a complaint should be issued, then, you would nego-
tiate with them presenting in a position statement why it™s
so evidently unreasonable or even before the complaint is
issued and, presumably, they would accept that argument and
we would never assemble here.And if they should reject it, then you would have a secondline of defense which is a neutral administrative law judge
who is not beholden to anyone and who has no interest in
who wins or who loses any case. And if you should lose
there, then you have the Board and you have the courts, and
so forth. So, I112just cannot see that the length of the list in this case, particu-larly in the context of the evidence that™s developed, and
again, I reaffirm my statement before.I do not know how Ms. Albert or anyone else would usethis list if they were number two or number three, and there
were 140 names. I confess, I don™t know how they would
use it. But, there™s so many things that I don™t understand
that I just can™tŠI can™t base any decision on the fact that
she may not be able to use it at all, or she may have greater
knowledge and experience than I have an be able to make
some use of it for the purposes that she indicated in her testi-
mony.Now, there is no question that the prospective part of thisorder will say that the Respondent shallŠI shall recommend
to the Board that the Respondent be ordered not to refuse to
provide the information in the past. I can craft this order in
the appropriate language in the future once I get this tran-
script. I™m not attempting to make any order now that will
stand up to Board review, so I will use the appropriate lan-
guage later.I will also recommend to the Board that the Respondentbe ordered, to the extent that it™s capable of doing so, to
recreate the out of work lists for the nine classifications in
which Ms. Albert was registered as of April in 1996 and be
ordered to redo the out of work lists for that period of time.
And if that should be impossible, not just difficult, not just113take some time and effort; but, if it™s impossible to do, then,it cannot be done. I will assume that the Respondent will fol-
low the Board order, if my decision survives review and we
would be assured of the good faith of the Respondent. So,
I would not be worried about that. That™s part of what youŠ
half of what you ordered.MS. HAWKEN: Yes, Your Honor.ADMINISTRATIVELAWJUDGESTEVENSON: Of what yourecommended. Now, with respect to this question of preserv-
ing out of work lists on some kind of regular basis. With re-
spect to your question of asking the Respondent to preserve
their out of work records on some kind of periodic basis, as
you first put it, you decided that on a monthly basis, do you
know of any cases that support that request?MS. HAWKEN: Your Honor, there is one case. It didn™tspecifically goŠwell, actually it did involve out of work
lists. Teamsters Local 293 at Volume 302, page 403, dis-cussed in that case, the unionŠthe dispatcher did not keep
a written out of work list. He more or less, I believe, kept
some kind of list in his mind, was the facts of the case.There was no written record. And as part of the remedyin that case, the Board required thatŠI™m sorry, it was found
that there was a violation for failing to use or maintain an
out of work list or other formal written records.And I believe, that the remedy required that the union, in114general, maintain, preserve and keep books, and or asemipermanent type of record to reflect accurately, fairly and
nondiscriminatorily, the operation of the referral system. I
don™t believe that the order in that case specifically said that
there is aŠrequired the union to maintain and keep copies
of an out of work list. But, that was the closest I could find.ADMINISTRATIVELAWJUDGESTEVENSON: So, in otherwords, your position is, in this case, if it wasŠif the esti-
mate I heard was correct, that there™s about say 125 differentclassifications, then on an average of about 130 to 140VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00017Fmt 0610Sfmt 0610D:\NLRB\324.003APPS10PsN: APPS10
 18DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
names per classification even though there™s a lot of dupli-cates, then, you would recommend that they be ordered to
print out all 126 times 140 names per month and then keep
them for a year?MS. HAWKEN: Yes, Your Honor.ADMINISTRATIVELAWJUDGESTEVENSON: All right. I amleaning against that, as I think about it. I believe that would
be burdensome and unreasonable. There is a principle of law
that a person should not sleep on their rights. If they believe
they™ve been wronged, they have to go and immediatelyŠ
I™m going to give some further thought to it, but I will, as
of right now, I will reject a monthly claim.MS. HAWKEN: If I may, Your Honor. Just one commentin respect to people sleeping on their rights. In this case, Ms.
Albert did immediately file a charge with the Board. We™re115here a year later discussing this and the further and furtherwe get from the date she just requested the list, the more dif-
ficult it is for the union to recreate that list. If they™re re-
quired to keep some type of list on a regular basis, it would
be less difficult.ADMINISTRATIVELAWJUDGESTEVENSON: If Ms. Albertwere to find out that due to the negligence or some other
reason of the union that she was passed over when she
should have been referred out and she™s now been working
for 10 months, does she have some remedy under the act that
she couldŠMS. HAWKEN: I believe that she would, Your Honor. Shewould be able to file another type of 8(b) charge under the
Act. I don™t think that it would be barred by 10(b), the six-
month statute of limitations because she wasn™t able to find
out about the violation due to the Respondent Union™s ac-
tions in preventing her from access to the information that
would allow her to know whether or not her rights had been
violated.ADMINISTRATIVELAWJUDGESTEVENSON: You wouldagree with me, I assume, that printing out this multiple list
on a daily basis would be out of the question, would you
not?MS. HAWKEN: I agree that that would be rather burden-some, Your Honor, yes.ADMINISTRATIVELAWJUDGESTEVENSON: All right. Andsince there are changes from day to day, as you, yourself,
have pointed out, if I™m going to craft such a recommended
element116to the order, the question is just where to draw the line. Weagree that daily would be ridiculous. Monthly seems to me
you don™t agree with that.MS. HAWKEN: No, Your Honor.ADMINISTRATIVELAWJUDGESTEVENSON: But, monthlyseems to me not appropriate. I willŠI think under the rules
of bench decisions, I can claim further time as to how to dothis, if I do it at all.MS. HAWKEN: Yes, Your Honor.ADMINISTRATIVELAWJUDGESTEVENSON: And I may endup with exceptions from both sides which happens all the
time, and we™ll see what happens. I mayŠI may buy part
of your argument, Mr. Miller, and you may win, in part on
this. As you point out, we are living in now a computer ageand there needs to be some allowance for that in every way,not just in one direction, but in different ways, so. All right.
To recapitulate, I will enter the usual cease and desist order;
and in any like or related manner element, I will craft the
affirmative action requirement of the order, as I previous
stated to have, to the extent the union is capable of doing
to recreate the out of work lists for the seven to nine classi-
fications as of April 1996; and provide photocopies to Ms.
Albert with no costs. Well, according to this order that I™m
reading now from 318 NLRB 205, the Boilermakers™ case at
page 206, the union is entitled to request payment of117reasonable costs for any photocopy. So, I would considermyself bound by that and the requesting party would have
to pay a reasonable cost.MS. HAWKEN: I understand that, Your Honor.ADMINISTRATIVELAWJUDGESTEVENSON: All right. I willalso fashion a notice that would recommend that it be posted
in the usual way for the usual amount of time, and then, I
will give further consideration to the elements of the order
along the lines that we discussed.MS. HAWKEN: Excuse me. There™s one thing that youdidn™t mention, Your Honor. There is going to be an affirma-
tive obligation to provide in the future, upon an employee™s
request, a copy of the out of work list.ADMINISTRATIVELAWJUDGESTEVENSON: Yes. Well,that™s never been any problem. For prospective coverage,
that from here on in, if my decision survives any appeal, that
may be taken that a requesting member, upon payment of
reasonable costs, would be entitled to a full out of work list
for any classification that that person is registered in and I
don™t know of any reason to carve out the District of Hawaii
for special treatment that the Board doesn™t allow anyone
else. Whether you use the terminology they have different
Section 7 rights or you just use different terminology, I don™t
know, but I think we all have to abide by the Board rules
unless they carve out an exception to this case and I™ll know
the next time118I come here. Do you have any further recommendations thatanything, in your opinion, that I may have overlooked?MS. HAWKEN: No, Your Honor. I think we™ve covered ev-erything.ADMINISTRATIVELAWJUDGESTEVENSON: All right. Doyou want to make any further recommendations?MR. MILLER: I don™t think so, Your Honor.ADMINISTRATIVELAWJUDGESTEVENSON: All right. Well,thank you all for being here. This is the first time I™ve done
a bench decision. I usually like to get out of town before de-
ciding who wins and who loses. It™s always easier doing it
that way. But, in this case, I haven™t been able to get out
of town yet. And hopefully, there™s not too great a dis-
appointment, or if there is, then some degree of confidence
that the Board will change what I indicated that I intend to
do. So anyway, this is my second case here this time around.Thank you all for being here and we™ll see you the next time
I have the option to come to Hawaii. Thanks again.MS. HAWKEN: Thank you, Your Honor.ADMINISTRATIVELAWJUDGESTEVENSON: Have a goodday.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00018Fmt 0610Sfmt 0610D:\NLRB\324.003APPS10PsN: APPS10
 19OPERATING ENGINEERS LOCAL 3 (KIEWIT PACIFIC CO.)(Whereupon, the hearing concluded at 12:15 p.m.)APPENDIX BNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered usto post and abide by this notice.WEWILLNOT
arbitrarily deny requests for photocopies ofreferral records from employees who are registered in various
classifications for referral from our exclusive hiring hall and
who reasonably believe they have been improperly denied re-
ferrals.WEWILLNOT
in any like or related manner restrain or co-erce employees in the exercise of the rights guaranteed them
by Section 7 of the Act.WEWILL
honor Cynthia Albert™s request for photocopiesof referral records on payment of reasonable costs for those
photocopies or, alternatively, allow her to photocopy those
records.WEWILL
, to the extent feasible, honor Albert™s request forphotocopies of referral records in relevant classifications, on
payment of reasonable costs, retroactive to the date first re-
quested by Albert.OPERATINGENGINEERSLOCALUNIONNO. 3OFTHE
INTERNATIONALUNIONOF
OPERATINGENGINEERS, AFLŒCIOVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00019Fmt 0610Sfmt 0610D:\NLRB\324.003APPS10PsN: APPS10
